Case: 1:18-op-45090-DAP Doc #: 194-3 Filed: 12/20/19 1 of 4. PageID #: 10227




                         EXHIBIT 3
Case: 1:18-op-45090-DAP Doc #: 194-3 Filed: 12/20/19 2 of 4. PageID #: 10228




                             UNITED ST ATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 IN RE: NATIONAL PRESCRIPTION
 OPIATE LITIGATION

 THIS DOCUMENT RELATES TO:                            MDL No. 2804

     All Cases                                        Case No. l: 17-md-2804

                                                      Judge Dan Aaron Polster




                                   Declat'ation of David Teague

        I, David Teague, make this declaration pursuant to 28 U.S.C. § 1746. I hereby state as

 follows:

        1.       I am employed by Rite Aid Hdqtrs. Corp. as the Vice President of Digital

 Platforms and Innovation. I have been in this role since approximately September 2019. I have

 personal knowledge of the facts contained herein or have been provided these facts in connection

 with the usual course of my employment.

        2.       I understand based on information provided to me the following statistics

 regarding Rite Aid pharmacies. Rite Aid currently operates 27 stores in Cuyahoga and Summit

 counties in Ohio. There are 208 Rite Aid stores in the state of Ohio, and 2,443 Rite Aid stores

 nationwide. In 2016, Rite Aid operated 33 stores in Cuyahoga and Summit counties, over 220

 stores in Ohio, and over 4,500 stores nationwide. In 2009, Rite Aid operated 38 stores in

 Cuyahoga and Summit counties, over 240 stores in Ohio, and over 4,900 stores nationwide.
Case: 1:18-op-45090-DAP Doc #: 194-3 Filed: 12/20/19 3 of 4. PageID #: 10229




        3.      I also understand based on information provided to me that Rite Aid bas filled

 more than 4.7 million prescriptions at the Rite Aid stores that operated in Cuyahoga and Summit

 counties since September 2016.

        4.      I understand based on information provided to me that Rite Aid bas filled more

 than 3 billion prescriptions nationwide since 2009 (which is as far back as Rite Aid's dispensing

 data is available in its data warehouse), and more than 11.4 million prescriptions in Cuyahoga

 and Summit counties since 2009.

        5.      Rite Aid' s dispensing data includes private health infonnation, ranging from the

 prescription medications a patient has taken (often over a lengthy period of time), dosage

 information, diagnostic information, information about the patient's address, and other sensitive

 information.

        6.      Using the data fields requested by Plaintiffs for collection, my team estimates that

 it will take roughly four to six weeks to collect and produce anonymized dispensing data going

 back 3 years for Cuyahoga and Summit counties. This data would have to be collected from

 multiple tables for each prescription and each of those tables would have to be cross-referenced

 by Rite Aid's systems in order to compile the complete dataset. Any request for additional fields

 may take additional time beyond this estimate.

        7.      My team estimates that it would take roughly three to five months to collect and

 produce anonyrnized nationwide dispensing data going back 10 years. That estimate is based

 principally on the time it would take to create and test the code required to pull the data, the

 different tables from which the data would have to be collected, and the amount of data.
Case: 1:18-op-45090-DAP Doc #: 194-3 Filed: 12/20/19 4 of 4. PageID #: 10230




        8.      We would not only require the assistance of an outside vendor in this process, but

 we estimate that, internally, we would need to devote one full-time employee to the task of

 extracting the data for l 0-hour days for several months.

        I declare under penalty of perjury that the foregoing is true and correct to the best of my

 knowledge and belief.




 Dated: Decembe/    1, 2019                            /)~Ar
                                                    David Teagub
